Citation Nr: 1810456	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-26 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1969 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2017, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The Veteran was assisted in his hearing by a seasoned representative who elicited all the pertinent testimony in support of the appeal.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability has been raised by the record in a March 2013 Statement in Support of Claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  A March 1990 Board decision denied service connection for a chronic psychiatric disorder.   

2.  Evidence received since the March 1990 Board decision includes out-patient VA medical treatment records, a medical opinion from the Veteran's treating psychiatrist, as well as the Veteran's lay statements. 

3.  The evidence submitted subsequent to the March 1990 Board decision was not previously submitted and relates to an unestablished fact necessary to substantiate the claim, and raises a reasonably possibility of substantiating the claim. 

4.  Resolving all reasonable doubt in the Veteran's favor, his acquired psychiatric disorder had its onset in service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim of service connection for an acquired psychiatric disorder has been submitted.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.26(a) (2017).  As the Board is granting the benefits sought by the Veteran on appeal, any error with respect to VA's duty to notify or assist does not prejudice the Veteran and need not be discussed.  

II. Analysis 

a. New and Material Evidence 

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105, 7266 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Id. at 117-18. 

A March 1990 Board decision denied the Veteran's claim of entitlement to service connection for a chronic psychiatric disorder on the basis that there was a lack of nexus between the Veteran's in-service illness and his current disability.  As this decision was not challenged, it has become final.  See 38 U.S.C. § 7105, 7266; 38 C.F.R. § 20.1100.  

In August 2010, the Veteran filed a claim for entitlement to service connection for psychiatric problems, which was accepted as a claim to reopen his previously denied claim for entitlement to service connection for a chronic psychiatric disorder.  The Veteran claimed that he is entitled to service connection for his disability because he was first treated, and hospitalized, for a psychiatric disorder in 1972 at Camp LeJeune, North Carolina, while on active duty. 

The evidence associated with the claims file at the time of the March 1990 Board decision consisted of the Veteran's service personnel records and service treatment records.  The pertinent evidence received subsequent to the March 1990 Board decision includes VA outpatient treatment records, a March 2013 letter from his treating VA psychiatrist who provided a positive nexus between the Veteran's current disability and service, and the Veteran's lay statements.  

The Board finds that new and material evidence has been presented to reopen the claim for an acquired psychiatric disorder.  The Veteran's outpatient treatment records, the March 2013 letter from the Veteran's VA treating psychiatrist, and the Veteran's lay statements are new because they were not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the Veteran's claim, specifically a nexus between the Veteran's current diagnoses and reports of in-service disabilities.  Additionally, the evidence is neither cumulative nor redundant as this evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  

Accordingly, for all of the above reasons, the Veteran's claim for an acquired psychiatric disorder is reopened.

b. Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires the following:  (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the Veteran.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran claims that he is entitled to service connection for his acquired psychiatric disorder because it began in service.  The medical evidence of record reflects that the Veteran has a diagnosis of major depressive disorder and an anxiety disorder.  Therefore, a current disability has been shown. 

Furthermore, service treatment records from the Veteran's period of active service reflect an in-service incurrence of a disease or illness.  The Veteran's December 1969 induction examination noted no depression or other psychiatric condition, and the Veteran reported no history of psychiatric conditions.  However, beginning in September 1972, the Veteran was hospitalized at Camp LeJeune for 42 days for depression.  The Veteran reportedly lost 10 pounds in a week and reported difficulty sleeping.  He reported that his depression coincided with his orders to report to Camp LeJeune.  Upon admission, the Veteran was noted to be overtly depressed, tearful, and his speech flighty.  The Veteran admitted to suicidal ideation.  The Veteran was diagnosed with acute situation reaction with depressive features.  Upon release, the Veteran was noted to no longer have suicidal ideations, and to have an improved mood.  No psychiatric disability was noted on the Veteran's 1972 discharge medical examination.  

In November 2010, the Veteran was provided a VA examination.  The Veteran reported the following symptoms:  depressed mood, diminished interest, decreased appetite, sleep impairment, fatigue, feelings of worthlessness, guilt (relating to his children and failed relationships), diminished ability to concentrate, hopelessness, and suicidal ideations.  The Veteran reported that his distress was related to being pulled out of hospital work (which he enjoyed) and transferred to the Marine division where there was a threat of involvement in combat.  Additionally, the Veteran stated that his first major episode of depression onset was in 1974 when his wife asked for a divorce, he was laid off from work, and had to live on a friend's couch.  

The VA examiner provided a diagnosis of major depressive disorder and anxiety disorder.  The examiner opined that it is less likely as not that the Veteran's current psychiatric disorders are related to his in-service treatment for a mental disorder.  The examiner reasoned that although the Veteran was psychiatrically hospitalized in 1972, his symptoms were noted to be in remission upon discharge.  The examiner indicated that the Veteran's symptoms resolved during the psychiatric hospitalization and when he got what he wanted (i.e., reassigned to work in a hospital).  Also noted was that the Veteran's Report of Medical Exam reflects no psychiatric symptoms at separation in 1973.  The examiner indicated that the Veteran's chronic psychiatric disorder appeared to have onset post-discharge.  

Also of record is a March 2013 letter from the Veteran's VA treating psychiatrist.  The psychiatrist indicated that he was treating the Veteran for post-traumatic stress disorder and major depressive disorder.  The Veteran reported that he was a medic in the Navy and was the only member of the Navy serving amongst Marines.  He reported being verbally and emotionally abused.  The Veteran also reported being attacked by a Marine with a knife.  His service treatment records reflect treatment for a laceration to the hand.  The Veteran reported that since these events, he began isolating himself and that to this day, he avoids crowds and noise.  The Veteran also indicated that he tends to sit with his back to the wall, closest to the exits, and endorsed being distrustful of others since service.  

The Veteran's psychiatrist opined that his anxiety and depression symptoms began, and worsened, during his active military service.  The examiner reasoned that since service, the Veteran reported intrusive memories of the events described above, and reported frequent nightmares and sleep disturbance.   

Also of record are the Veteran's out-patient VA medical treatment records.  These records reflect that he is currently receiving treatment-to include counseling and medication for depression and anxiety.  
The Veteran's lay statements concerning service and his psychiatric disorder are also of record.  In his VA Form 9 from November 1989, the Veteran indicated that his active duty caused him a lot of emotional stress and psychiatric problems that were present at the time of his discharge.  The Veteran indicated that he suffered his first major depression during service in 1972.  He indicated that his depression was caused by service requirements over which he had no control.  The Veteran further indicated that these psychiatric problems were still present at the time of discharge and were not recognized by the medical officer who conducted his separation examination.  The Veteran indicated that he was affected by the anxiety and depression symptoms since service.  

During the November 2017 Board hearing, the Veteran indicated that he is currently receiving treatment for his psychiatric disorders.  He further indicated that he no longer interacts with anyone in his family, does not like going places with big crowds, and has experienced homicidal and suicidal ideations.  

The Board finds that the Veteran's reported symptoms and treatment in service, his out-patient medical treatment records, the March 2013 medical nexus opinion from his treating psychiatrist, and his lay statements-at the very least-place the evidence in equipoise as to whether his current anxiety and depression are etiologically related to the psychiatric symptoms he experienced in service.  

The Veteran indicated that he did not experience anxiety or depression symptoms prior to service.  His December 1969 induction examination lists no depression or psychiatric symptoms, and he did not report a history of psychiatric symptoms.  Thus, it appears that the Veteran first presented with anxiety and depression symptoms in service.  

Although the November 2010 VA examiner provided a negative nexus opinion, the Veteran testified that his psychiatric problems were present at discharge.  Additionally, the Veteran's treating VA psychiatrist attributed his anxiety and depression to his service.  Nevertheless, both the positive and negative opinions were provided by competent medical professionals, who included a detailed rationale for their respective opinions, and based their opinions on the pertinent medical history.  As such, this evidence is in equipoise as the onset and cause of the Veteran's currently diagnosed acquired psychiatric disorders.  

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record sufficiently satisfies the criteria to establish service connection for a depression and anxiety disorder.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened. 

Entitlement to service connection for depression and anxiety disorder is granted.  



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


